Exhibit 10.1

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (this “Agreement”), dated as of November 25, 2014 (the
“Effective Date”), is entered into by and among Revolution Lighting
Technologies, Inc., a Delaware corporation (the “Company”) and RVL 1 LLC, a
Delaware limited liability company (the “Holder”).

RECITALS

WHEREAS, the Company has agreed to issue and sell up to 8,000,000 shares, plus
an over-allotment option to the underwriters of up to 1,200,000 shares
(collectively, the “Issuance Shares”) of the Common Stock, par value $0.001 per
share, of the Company (the “Common Stock”) in an underwritten public offering
(the “Common Stock Offering”) pursuant to the Underwriting Agreement, dated as
of the date hereof, between the Company and Roth Capital Partners, LLC (the
“Underwriting Agreement”);

WHEREAS, the Company has filed with the Secretary of State of Delaware (i) a
Certificate of Designations, Preferences and Rights of the Series B Convertible
Preferred Stock (the “Series B Certificate of Designations”), (ii) a Certificate
of Designations, Preferences and Rights of the Series C Senior Convertible
Preferred Stock (the “Series C Certificate of Designations”), (iii) a
Certificate of Designations, Preferences and Rights of the Series E Senior
Convertible Redeemable Preferred Stock (the “Series E Certificate of
Designations”) and (iv) a Certificate of Designations, Preferences and Rights of
the Series G Senior Convertible Redeemable Preferred Stock (the “Series G
Certificate of Designations”);

WHEREAS, the Holder holds (i) 2 shares (the “Series B Preferred Shares”) of
Series B Convertible Preferred Stock, par value $0.001 per share, of the Company
(the “Series B Preferred Stock”), which represent all of the issued and
outstanding shares of Series B Preferred Stock of the Company, (ii) 10,224
shares (the “Series C Preferred Shares”) of the Series C Senior Convertible
Preferred Stock, par value $0.001 per share, of the Company (the “Series C
Preferred Stock”), which represent all of the issued and outstanding shares of
Series C Preferred Stock of the Company, (iii) 5,000 shares (the “Series E
Preferred Shares”) of the Series E Convertible Redeemable Preferred Stock, par
value $0.001 per share, of the Company (the “Series E Preferred Stock”), which
represent all of the issued and outstanding shares of Series E Preferred Stock
of the Company, and (iv) 18,000 shares (the “Series G Preferred Shares”) of
Series G Senior Convertible Redeemable Preferred Stock, par value $0.001 per
share, of the Company (the “Series G Preferred Stock”), which represent all of
the issued and outstanding shares of Series G Preferred Stock of the Company;

WHEREAS, the Company has received the appraisal, dated as of November 21, 2014,
of Cherry Bekaert LLP, as an independent fair value measurement advisor, which
estimates the “fair value” pursuant to Accounting Standards Codification (ASC)
820 of the Series B Preferred Shares, the Series C Preferred Shares, the Series
E Preferred Shares and the Series G Preferred Shares, in the aggregate, to be
$59,882,251, as of the date of such appraisal;

WHEREAS, in exchange for the issuance to the Holder of certain additional shares
of Common Stock (the “Additional Shares”), the Holder has agreed, in connection
with the



--------------------------------------------------------------------------------

Common Stock Offering, to (i) convert all outstanding Series B Preferred Shares
in accordance with the provisions of the Series B Certificate of Designations
(the “Series B Conversion”) into the number of shares of Common Stock (the
“Series B Conversion Shares”) specified in the conversion notice for the Series
B Preferred Shares (the “Series B Conversion Notice”), (ii) convert all
outstanding Series C Preferred Shares, plus any accrued and unpaid dividends
thereon, in accordance with the provisions of the Series C Certificate of
Designations (the “Series C Conversion”) into the number of shares of Common
Stock (the “Series C Conversion Shares”) specified in the conversion notice for
the Series C Preferred Shares (the “Series C Conversion Notice”), (iii) convert
all outstanding Series E Preferred Shares, plus any accrued and unpaid dividends
thereon, in accordance with the provisions of the Series E Certificate of
Designations (the “Series E Conversion”) into the number of shares of Common
Stock (the “Series E Conversion Shares”) specified in the conversion notice for
the Series E Preferred Shares (the “Series E Conversion Notice”) and
(iv) convert all of the Series G Preferred Shares, plus any accrued and unpaid
dividends thereon, in accordance with the provisions of the Series G Certificate
of Designations (the “Series G Conversion” and, collectively with the Series B
Conversion, the Series C Conversion and the Series E Conversion, the “Preferred
Share Conversion”) into the number of shares of Common Stock (the “Series G
Conversion Shares” and, collectively with the Series B Conversion Shares, the
Series C Conversion Shares and the Series E Conversion Shares, the “Conversion
Shares”; the Conversion Shares and the Additional Shares are referred to
collectively herein as the “Exchange Shares”) specified in the conversion notice
for the Series G Preferred Shares (the “Series G Conversion Notice” and,
collectively with the Series B Conversion Notice, the Series C Conversion Notice
and the Series E Conversion Notice, the “Conversion Notices”); and

WHEREAS, the Holder and the Company have agreed that the aggregate number of
Exchange Shares to be issued pursuant to this Agreement will be 36,300,171, with
the allocation of that amount among the Additional Shares, the Series B
Conversion Shares, the Series C Conversion Shares, the Series E Conversion
Shares and the Series G Conversion Shares to be determined according to the
amounts specified in the final Conversion Notices.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, and subject to and on the terms and conditions set forth
herein, the parties hereto hereby agree as follows:

Section 1. Conversion Notices. At or prior to the Exchange Time (as defined
below), the Holder shall deliver to the Company the Conversion Notices relating
to the Preferred Share Conversion, duly executed by the Holder, in each case
substantially in the form attached hereto as Exhibit A, and the Company hereby
agrees to consummate the Preferred Share Conversion as specified therein.

Section 2. Preferred Share Exchange.

(a) Subject to the satisfaction of the conditions set forth herein, effective
immediately prior to the delivery of the Issuance Shares pursuant to
Section 4(a) of the Underwriting Agreement on the Closing Date, as defined in
the Underwriting Agreement (the “Exchange Time”) the Company shall issue and
deliver to the Holder one or more stock certificates representing all of the
Exchange Shares, in each case registered in the name of the

 

-2-



--------------------------------------------------------------------------------

Holder and bearing the legend specified in Section 5(e), and (ii) the Holder
shall deliver to the Company stock powers duly endorsed in blank and original
stock certificates with respect to each of the Series B Preferred Shares, the
Series C Preferred Shares, the Series E Preferred Shares and the Series G
Preferred Shares.

(b) The parties acknowledge that the Exchange Shares shall be issued to the
Holder in satisfaction and exchange for all rights, title, interest and claims
of the Holder in and pursuant to the Series B Preferred Shares, the Series C
Preferred Shares, the Series E Preferred Shares and the Series G Preferred
Shares, as the case may be, including in each case accrued and unpaid dividends
thereon, without the payment of any additional consideration.

Section 3. Hold Harmless Agreement. As previously disclosed by the Company, an
affiliate of the Holder, Aston Capital, LLC, a Delaware limited liability
company (“Aston”) provided approximately $9.9 million in financing in 2013 to a
group of the Company’s customers under the same ownership as each other who used
the proceeds for the purchase of Company products. The Holder and Aston wish to
reconfirm their agreement and understanding that (a) the Company has no
obligations to Aston with respect to the financing arrangements between the
customer and Aston, (b) neither the Company nor its Subsidiaries shall be
liable, responsible or accountable in damages or otherwise to the Holder, Aston
or their respective affiliates for any action taken or omitted to be taken by
any of them in connection with such financing or purchase transaction, and
(c) the Holder and Aston shall jointly and severally indemnify the Company and
its Subsidiaries for any and all loss, liability, damage, claim or expense
whatsoever, in each case incurred in connection with or as a result of such
financing or purchase transaction, except the Company’s obligations to the
customer in respect of its standard warranty on the products sold.

Section 4. Representations and Warranties of the Company. The Company hereby
represents and warrants to, and covenants with the Holder as follows:

(a) Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and the Company is qualified to do business as a foreign corporation in each
jurisdiction in which such qualification is required, except where failure to be
so qualified would not reasonably be expected to result in a Material Adverse
Effect (as defined below). Each Subsidiary (as defined below) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
formation and is qualified to do business as a foreign entity in each
jurisdiction in which such qualification is required, except where failure to be
so qualified would not reasonably be expected to result in a Material Adverse
Effect. For purposes of this Agreement, the term “Material Adverse Effect”
means: (a) a material adverse effect on the condition (financial or otherwise),
properties, assets (including intangible assets), business, operations or
results of operations of the Company and the Subsidiaries, taken as a whole, or
(b) a material adverse effect on the ability of the Company to perform its
obligations under this Agreement. Schedule 4(a) sets forth each direct or
indirect subsidiary of the Company (each a “Subsidiary” and collectively, the
“Subsidiaries).

(b) Authorized Capital Stock. As of the date hereof and prior to the
consummation of the Common Stock Offering, the Preferred Share Conversion and
the issuance

 

-3-



--------------------------------------------------------------------------------

of the Additional Shares contemplated hereby, the authorized capital stock of
the Company consists of (i) 150,000,000 shares of Common Stock, of which
85,494,207 shares are issued and outstanding, and (ii) 5,000,000 shares of
preferred stock, par value $0.001 per share, of which (A) 1,000,000 have been
designated Series B Preferred Stock, 2 shares of which are issued and
outstanding, (B) 25,000 have been designated Series C Preferred Stock, 10,224
shares of which are issued and outstanding, (C) 10,000 have been designated
Series E Preferred Stock, 5,000 shares of which are issued and outstanding and
(D) 36,000 have been designated Series G Preferred Stock, 18,000 shares of which
are issued and outstanding. Except as set forth on Schedule 4(b), the Company
has not issued any shares since October 17, 2014, other than pursuant to
employee or director equity incentive plans or purchase plans approved by the
Board of Directors of the Company (the “Board”) and upon the exercise or
conversion of options, warrants and preferred stock outstanding on such date.
The issued and outstanding shares of the Common Stock of the Company have been
duly authorized and validly issued, are fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws and were not
issued in violation of or subject to any preemptive rights or other rights to
subscribe for or purchase securities. Except as set forth in Schedule 4(b) or as
contemplated by this Agreement, the Company does not have outstanding any
options to purchase, or any preemptive rights or other rights to subscribe for
or to purchase, any securities or obligations convertible into, or any
agreements or commitments to issue or sell, shares of capital stock or other
securities of the Company and there are no agreements or commitments obligating
the Company to repurchase, redeem, or otherwise acquire capital stock or other
securities of the Company. Except as set forth in Schedule 4(b) or as
contemplated by this Agreement, there are no agreements to which the Company is
a party or by which it is bound with respect to the voting (including without
limitation voting trusts or proxies), registration under the Securities Act of
1933, as amended (the “Securities Act”), or sale or transfer (including without
limitation agreements relating to pre-emptive rights, rights of first refusal,
rights of first offer, buy-sell rights, co-sale rights or “drag-along” rights)
of any securities of the Company. With respect to each Subsidiary, (i) the
Company directly or indirectly owns 100% of each such Subsidiary’s capital
stock, (ii) all the issued and outstanding shares of each such Subsidiary’s
capital stock have been duly authorized and validly issued, are fully paid and
nonassessable, have been issued in compliance with applicable federal and state
securities laws, and were not issued in violation of or subject to any
preemptive rights or other rights to subscribe for or purchase securities,
(iii) there are no outstanding options to purchase, or any preemptive rights or
other rights to subscribe for or to purchase, any securities or obligations
convertible into, or any contracts or commitments to issue or sell, shares of
any Subsidiary’s capital stock, and (iv) there are no agreements or commitments
obligating any Subsidiary to repurchase, redeem, or otherwise acquire capital
stock or other securities of the Company or any such Subsidiary. The Company
does not directly or indirectly own, or have a right to acquire, any equity or
similar interest in, or any interest convertible or exchangeable or exercisable
for, any equity or similar interest in, any Person, other than the Subsidiaries.
For purposes of this Agreement, the term “Person” shall mean any individual,
partnership, company, limited liability company, joint venture, association,
joint-stock company, trust, unincorporated organization, government or agency or
political subdivision thereof, or other entity.

(c) Issuance, Sale and Delivery of the Shares. When issued, delivered and paid
for in accordance with the terms hereof, the Exchange Shares will be duly
authorized, validly issued, fully paid and nonassessable and shall be free and
clear of all liens, claims,

 

-4-



--------------------------------------------------------------------------------

encumbrances and restrictions, except as imposed by applicable securities laws.
No further approval or authorization of the Board will be required for the
issuance and sale of the Exchange Shares to be sold by the Company pursuant to
the terms hereof.

(d) Due Execution, Delivery and Performance of Agreement. The Company has full
legal right, corporate power and authority to authorize, execute and deliver
this Agreement, perform its obligations hereunder and consummate the
transactions contemplated hereby. The execution and delivery of this agreement,
the performance of the Company’s obligations hereunder and the consummation of
the transactions contemplated hereby have been duly authorized by the Company.
The execution and performance of this Agreement by the Company and the
consummation of the transactions contemplated hereby will not (i) violate any
provision of the organizational documents of the Company, (ii) result in the
creation of any lien, pledge, hypothecation, charge, mortgage, security
interest, encumbrance, restriction, adverse claim, interference or right of
third party of any nature upon any material assets of the Company pursuant to
the terms or provisions of, or will not conflict with, result in the breach or
violation of, or constitute, either by itself or upon notice or the passage of
time or both, a default under, any material agreement, commitment, undertaking,
mortgage, deed of trust, lease, franchise, license, indenture, permit or other
instrument of any nature to which the Company or any Subsidiary is a party or by
which the Company or its properties, or any Subsidiary or any Subsidiary’s
properties, may be bound or affected, or (iii) violate any statute or any
authorization, judgment, decree, order, rule or regulation of any court or any
regulatory body, administrative agency or other governmental or
quasi-governmental body applicable to the Company or any Subsidiary or any of
their respective properties. No consent, approval, authorization, order, filing
with, or action by or in respect of any court, regulatory body, administrative
agency or other governmental or quasi-governmental body is required for the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby, other than such as have been made or obtained. Upon the
execution and delivery of this Agreement, and assuming the valid execution
thereof by the Holder, this Agreement will constitute the valid and binding
obligations of the Company, enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

(e) Board Approval. The Board has duly delegated the approval of this Agreement
and the consummation of the transactions contemplated hereby (including the
issuance of the Exchange Shares) to the Audit Committee of the Board (the “Audit
Committee”). The Audit Committee has, as of the date of this Agreement, at a
meeting duly called and held, duly adopted resolutions to approve this Agreement
and the consummation of the transactions contemplated hereby (including the
issuance of the Exchange Shares).

(f) Valid Offering. Assuming the representations and warranties of the Holder
contained herein are true and complete, the offer, conversion, exchange, and
issuance of the Exchange Shares will be exempt from the registration
requirements of the Securities Act and will have been registered or qualified
(or are exempt from registration and qualification) under the registration or
qualification requirements of all applicable state securities laws. Neither the
Company nor any Person acting on its behalf will knowingly take any action that
would cause the loss of any such exemption.

 

-5-



--------------------------------------------------------------------------------

(g) Litigation. There are no judicial, administrative, arbitral or
mediation-related actions, suits, proceedings (public or private) or claims or
proceedings by or before any regulatory body, agency, court, tribunal or
governmental or quasi-governmental entity, foreign or domestic (“Governmental
Entity”) pending or, to the knowledge of the Company, threatened that are
reasonably likely to prohibit or restrain the ability of the Company to enter
into this Agreement or consummate the transactions contemplated hereby.

(h) SEC Filings; Financial Statements.

(i) The Company has filed all forms, reports and documents required to be filed
with the Securities and Exchange Commission (the “SEC”) since January 1, 2012 ,
all of which are available to the Holder on the website maintained by the SEC at
http://www.sec.gov/ (the “SEC Website”). All such required forms, reports and
documents (including those that the Company may file subsequent to the date
hereof) are referred to herein collectively as the “Company SEC Reports.” In
addition, all documents filed as exhibits to the Company SEC Reports
(“Exhibits”) are available on the SEC Website. All documents required to be
filed as Exhibits to the Company SEC Reports have been so filed. As of their
respective filing dates, the Company SEC Reports (i) complied in all material
respects with the requirements of the Securities Act or the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), as the case may be, and
the rules and regulations of the SEC thereunder applicable to such Company SEC
Reports, and (ii) did not at the time they were filed (or if amended or
superseded by a subsequent filing prior to the date of this Agreement, then on
the date of such subsequent filing) contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The Company is engaged only in the
business described in the Company SEC Reports and the Company SEC Reports
contain a complete and accurate description in all material respects of the
Company’s and the Subsidiaries’ business.

(ii) Each of the consolidated financial statements (including, in each case, any
related notes thereto) contained in the Company SEC Reports (the “Company
Financials”) (i) complied as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto as of their respective dates, (ii) was prepared in
accordance with generally accepted accounting principles in the United States
(“GAAP”) applied on a consistent basis throughout the periods involved and
consistent with each other (except as may be indicated in the notes thereto or,
in the case of unaudited interim financial statements, as may be permitted by
the SEC on Form 10-Q under the Exchange Act) and (iii) fairly presented in all
material respects the consolidated financial position of the Company and the
Subsidiaries’ as at the respective dates thereof and the consolidated results of
operations and cash flows for the periods indicated, except that the unaudited
interim financial statements were or are reasonably expected to be subject to
normal and recurring year-end adjustments. There has been no material change in
the Company’s accounting policies except as described in the notes to the
Company Financials. The balance sheet of the Company contained in the Company
SEC Report for the quarter ended September 30,

 

-6-



--------------------------------------------------------------------------------

2014, is hereinafter referred to as the “Company Balance Sheet.” Neither the
Company nor any Subsidiary has incurred any obligations or liabilities
(absolute, accrued, contingent or otherwise) of any nature required to be
disclosed on a balance sheet or in the related notes to the consolidated
financial statements prepared in accordance with GAAP which are, individually or
in the aggregate, material to the business, operations, results of operations or
condition (financial or otherwise) of the Company and the Subsidiaries taken as
a whole, except liabilities (i) reflected on, reserved against, or disclosed in
the notes to the Company Balance Sheet, or (ii) incurred since the date of the
Company Balance Sheet in the ordinary course of business consistent with past
practice.

(i) Absence of Certain Developments. Except as expressly contemplated by this
Agreement or the Underwriting Agreement, since September 30, 2014 through the
date hereof, (i) the Company has conducted business only in the ordinary course
of its business, and (ii) there has not been any Material Adverse Effect.

(j) NASDAQ Compliance and Listing. The Common Stock is registered pursuant to
Section 12(b) of the Exchange Act and is listed on the NASDAQ Capital Market.
The Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the NASDAQ Capital Market. No order ceasing or
suspending trading in any securities of the Company or prohibiting the Common
Stock Offering or the issuance and/or sale of the Exchange Shares pursuant to
this Agreement is in effect and no proceedings for such purpose are pending or
threatened. The Company is in compliance with the continued listing requirements
and standards of the NASDAQ Capital Market with respect to the Common Stock.

Section 5. The Holder’s Representations and Warranties. The Holder hereby
represents and warrants to, and covenants with, the Company as follows:

(a) Investment Representations and Covenants. The Holder is knowledgeable,
sophisticated and experienced in making, and is qualified to make, decisions
with respect to investments in securities including the Exchange Shares it is
receiving hereunder. The Holder is acquiring the Exchange Shares in the ordinary
course of its business and for its own account for investment only and with no
present intention of distributing any of such Exchange Shares or any arrangement
or understanding with any other persons regarding the distribution of such
Exchange Shares within the meaning of Section 2(11) of the Securities Act. The
Holder will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Exchange Shares except in compliance
with the Securities Act, applicable state securities laws and the respective
rules and regulations promulgated thereunder. The Holder is an “accredited
investor” within the meaning of Rule 501 of Regulation D promulgated under the
Securities Act. The Holder understands that its acquisition of the Exchange
Shares has not been registered under the Securities Act or registered or
qualified under any state securities laws in reliance on specific exemptions
therefrom, which exemptions may depend upon, among other things, the bona fide
nature of its investment intent as expressed herein.

(b) Authorization; Validity of Agreement. The Holder has full right, power,
authority and capacity to enter into this Agreement and to consummate the
transactions

 

-7-



--------------------------------------------------------------------------------

contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement. Upon the execution and
delivery of this Agreement, assuming the valid execution thereof by the Company
and the other parties thereto, this Agreement shall constitute valid and binding
obligations of the Holder enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

(c) No Conflict. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby by the Holder will not
result in any violation of, be in conflict with or constitute a default under,
any law, statute, regulation, ordinance, material contract or agreement,
instrument, judgment, decree or order to which the Holder is a party or by which
it is bound, except as would not reasonably be expected to have a material
adverse effect on the ability of the Holder to consummate the transactions
contemplated hereby.

(d) No Legal, Tax or Investment Advice. The Holder understands that nothing in
this Agreement, the SEC Documents or any other materials presented to the Holder
in connection with the exchange for the Exchange Shares constitutes legal, tax
or investment advice. The Holder has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its exchange for the Exchange Shares. The Holder acknowledges
that it has not relied on any representation or warranty from the Company or any
other Person in making its investment or decision to invest in the Company,
except as expressly set forth in this Agreement.

(e) Restrictive Legend. The Holder understands that, until such time as a
registration statement covering the Exchange Shares has been declared effective
or the Exchange Shares may be sold pursuant to Rule 144 under the Securities Act
without any restriction as to the number of securities as of a particular date
that can then be immediately sold, the Exchange Shares shall bear a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of the certificates for the Exchange Shares):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL, IN FORM, SUBSTANCE
AND SCOPE REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.”

 

-8-



--------------------------------------------------------------------------------

Section 6. Covenants.

(a) General.

(i) At and from time to time after the Closing Date, at the request of any party
hereto, the other parties shall execute and deliver such additional
certificates, instruments, and other documents and take such other actions as
such party may reasonably request in order to carry out the purposes of this
Agreement.

(ii) Each party hereto shall promptly inform the other party of any
communication from any Governmental Entity regarding any of the transactions
contemplated by this Agreement. If any party or affiliate thereof receives a
request for additional information or documentary material from any such
Governmental Entity in respect of the transactions contemplated hereby, then
such party will endeavor in good faith to make, or cause to be made, as soon as
reasonably practicable and after consultation with the other party, an
appropriate response in compliance with such request.

(b) Public Announcements. The Company and the Holder will consult with each
other and will mutually agree (the agreement of each party not to be
unreasonably withheld) upon the content and timing of any press release or other
public statement in respect of the transactions contemplated hereby and shall
not issue any such press release or make any such public statement prior to such
consultation and agreement, except as may be required by applicable law.

(c) NASDAQ Matters.

(i) The Company shall comply with all requirements of the NASDAQ Capital Market
with respect to the Common Stock Offering and the issuance of the Exchange
Shares pursuant to this Agreement. The Company shall take all necessary actions,
including without limitation (x) providing appropriate notice to the NASDAQ
Capital Market with respect to the Exchange Shares in order to obtain the
listing of the Exchange Shares on the NASDAQ Capital Market as soon as
reasonably practicable and (y) to the extent required, compliance with NASDAQ
Listing Rule 5635 and Rule 14d-2 under the Exchange Act. Following the Closing
Date and for so long as the Company qualifies as a “Controlled Company” (as
defined in the NASDAQ Listing Rules), the Company shall comply with such
requirements of the NASDAQ Capital Market as shall permit the Company to rely on
the “Controlled Company” exemption from the requirements of NASDAQ Listing Rules
5605(b), (d) and (e), including without limitation, complying with the
disclosure requirements set forth in Instruction 1 to Item 407(a) of Regulation
S-K of the Securities Act of 1933, as amended.

(ii) To the extent required by NASDAQ Listing Rule 5635, RVL shall execute a
stockholder consent approving the Common Stock Offering and/or the issuance of
the Exchange Shares pursuant to this Agreement.

Section 7. Survival. The representations and warranties contained herein or in
any certificate or other writing delivered pursuant hereto or in connection
herewith shall survive the Closing Date until the eighteen (18) month
anniversary of the Closing Date and any investigation or finding made by or on
behalf of the Holder or the Company; provided that the representations and
warranties in Sections 4(a), (b), (c) and (d) shall survive indefinitely or
until the latest date permitted by law. The covenants and agreements contained
herein or in any certificate or other writing delivered pursuant hereto or in
connection herewith shall survive the Closing Date

 

-9-



--------------------------------------------------------------------------------

indefinitely or for the shorter period explicitly specified herein or therein.
Notwithstanding the preceding sentences, any breach of representation, warranty,
covenant or agreement in respect of which indemnity may be sought under this
Agreement shall survive the time at which it would otherwise terminate pursuant
to the preceding sentences, if written notice of the inaccuracy or breach
thereof giving rise to such right of indemnity shall have been given to the
party against whom such indemnity may be sought prior to such time.

Section 8. Closing Conditions. The respective obligations of the parties
hereunder to consummate the transactions contemplated by this Agreement,
including the effectiveness of the Conversion Notices and issuance of the
Exchange Shares, are subject to (a) the satisfaction of the conditions specified
in Section 6 of the Underwriting Agreement and (b) the receipt of the approval
of the listing of the Exchange Shares on the NASDAQ Capital Market.

Section 9. Broker’s Fee. Except as set forth in Schedule 9, each of the parties
hereto hereby represents to the other party that, on the basis of any actions
and agreements by it, no Person has acted, directly or indirectly, as a broker,
finder or financial advisor for such party in connection with the transactions
contemplated by this Agreement and no Person is entitled to any fee or
commission or like payment in respect thereof.

Section 10. Assignment. This Agreement and the rights and obligations hereunder
shall not be assigned, delegated, or otherwise transferred (whether by operation
of law, by contract, or otherwise) without the prior written consent of the
other parties hereto. The Company shall execute such acknowledgements of such
assignments and collateral assignments in such forms as the other parties may
from time to time reasonably request. Any attempted assignment, delegation, or
transfer in violation of this Section 10 shall be void and of no force or
effect.

Section 11. Expenses. Upon the Closing Date, the Company shall pay the legal,
accounting, financing and due diligence expenses incurred by the Holder in
connection with such transactions contemplated hereby up to a maximum of
$50,000, and (b) the legal and other costs and expenses incurred by the Company
in connection with the transactions contemplated hereby will be borne by the
Company.

Section 12. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed by first-class registered or
certified airmail, facsimile (with receipt confirmed by telephone) or nationally
recognized overnight express courier postage prepaid, and shall be deemed given
when so mailed and shall be delivered as addressed as follows:

 

  (a) if to the Company, to:

Revolution Lighting Technologies, Inc.

177 Broad Street

Stamford, CT 06901

Attention: President

Telecopy No.: (204) 504-1150

 

-10-



--------------------------------------------------------------------------------

with copies to:

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC

200 South Orange Avenue, Suite 2900

Orlando, Florida 32801

Attn.: Suzan A. Abramson, Esq.

Telecopy No.: (407) 264-8243

Telephone No.: (407) 367-5436

or to such other person at such other place as the Company shall designate in
writing; and

 

  (b) if to the Holder, to:

RVL 1 LLC

177 Broad Street

Stamford, CT 06901

Attention: Robert V. LaPenta

with a copy to:

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, NY 10020

Attention: Marita A. Makinen, Esq.

Telephone No.: (212) 419-5843

Telecopy No.: (973) 535-3357

or at such other address as may have been furnished to the Company in writing.

Section 13. Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by each of the parties hereto.

Section 14. Headings. The headings of the various Sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

Section 15. Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

Section 16. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. The submission of a signature page transmitted
by facsimile (or other electronic transmission, including pdf) shall be
considered as an “original” signature page for purposes of this Agreement.

 

-11-



--------------------------------------------------------------------------------

Section 17. Entire Agreement. This Agreement, the attached Exhibits and
Schedules, and the other agreements, documents and instruments contemplated
hereby and referenced herein contain the entire understanding of the parties,
and there are no further or other agreements or understanding, written or oral,
in effect between the parties relating to the subject matter hereof.

Section 18. No Strict Construction. Each of the parties hereto acknowledges that
this Agreement has been prepared jointly by the parties hereto, and shall not be
strictly construed against any party.

[Signature Pages Follow]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date and year first above written by the undersigned, or a duly authorized
officer or representative thereof, as the case may be.

 

REVOLUTION LIGHTING TECHNOLOGIES, INC. By:  

/s/ Charles J. Schafer

  Name:   Charles J. Schafer   Title:   President and Chief Financial Officer
RVL 1 LLC By:  

/s/ James DePalma

  Name:   James DePalma   Title:   Managing Member Solely for the purposes of
Section 3 of this Agreement: ASTON CAPITAL, LLC By:  

/s/ James DePalma

  Name:   James DePalma   Title:   Vice Chairman



--------------------------------------------------------------------------------

Exhibit A

Form of Conversion Notice

RVL 1 LLC

c/o Aston Capital LLC

177 Broad Street

Stamford, CT 06901

November [—], 2014

Revolution Lighting Technologies, Inc.

177 Broad Street

Stamford, CT 06901

Attention: Robert V. LaPenta, Chief Executive Officer

Re: Notice of Election to [(i) Receive In Kind Dividend and (ii)] Convert Series
[—] Preferred Stock

Dear Mr. LaPenta:

Reference is hereby made to that certain Certificate of Designations,
Preferences and Rights of the Series [—] Preferred Stock of Revolution Lighting
Technologies, Inc. (the “Corporation”), as filed with the Secretary of State for
the State of Delaware on [—] (the “Certificate of Designations”). Capitalized
terms used herein but not otherwise defined shall have the meanings ascribed to
such terms in the Certificate of Designations.

[Pursuant to Section 4(a) of the Certificate of Designations, RVL 1 LLC (“RVL”),
as holder of [—] shares of Series [—] Preferred Stock (the “RVL Shares”), hereby
elects to be paid the Series [—] Dividend, as accrued but unpaid through
November 21, 2014, in kind through the issuance of [—] shares of Series [—]
Preferred Stock (the “PIK Dividend”), calculated in accordance with the
Certificate of Designations.]

Pursuant to Section 7(a) of the Certificate of Designations, RVL hereby elects
to convert [—] shares of Series [—] Preferred Stock held by RVL[, equivalent to
the RVL Shares plus the PIK Dividend,] into [—] fully paid and nonassessable
shares of Common Stock (the “Optional Conversion”). In accordance with the
Certificate of Designations, such number of shares of Common Stock is calculated
by: (i) multiplying [—] shares of Series [—] Preferred Stock by the Series [—]
Stated Value ($[—]); and (ii) dividing the result obtained pursuant to clause
(i) above by the Series [—] Conversion Price ($[—]).

This notice and the election[s] made hereunder with respect to [the PIK Dividend
and] the Optional Conversion shall be effective immediately upon the
satisfaction of the conditions set forth in Section 8 of that certain Exchange
Agreement, dated as of November 25, 2014, by and between the Corporation and RVL
(the “Exchange Agreement”). For the avoidance of doubt, the election[s]
described herein shall not be deemed to be made, and this notice shall be of no
force or effect, unless and until the conditions set forth in Section 8 of the
Exchange Agreement shall have been satisfied.



--------------------------------------------------------------------------------

Very truly yours, RVL 1 LLC By:  

 

  Name:   James A. DePalma   Title:   Vice Chairman, Senior Managing Partner